UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1185


GREGORY E. CAMDEN,

                Plaintiff - Appellant,

          v.

AMSEC CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:11-cv-00554-AWA-FBS)


Submitted:   October 10, 2012             Decided:   October 26, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory E. Camden, MONTAGNA KLEIN CAMDEN LLP, Norfolk, Virginia,
for Appellant. Michael W. Thomas, THOMAS, QUINN & KRIEGER, LLP,
San Francisco, California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory    Edward    Camden       appeals    the    district        court’s

order     dismissing   his    civil      complaint       in    which      he     sought

enforcement    of   attorney’s     fee       orders   issued    in    a   proceeding

under the Longshore and Harbor Worker’s Compensation Act, 33

U.S.C. §§ 901-950 (2006).         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.            Camden v. AMSEC Corp., No. 2:11-

cv-00554-AWA-FBS (E.D. Va. Jan. 20, 2012).                    We grant Appellee’s

motion to reactivate the stayed appeal, and deny Camden’s motion

seeking    judgment    approving      settlement        of    the    parties.       We

dispense     with   oral     argument     because       the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                         2